
	
		I
		112th CONGRESS
		1st Session
		H. R. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			January 18, 2011
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the limitation on liability for certain
		  passenger rail accidents or incidents under section 28103 of title 49, United
		  States Code, and for other purposes.
	
	
		1.Accident liability
			(a)AmendmentsSection 28103 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (a)(2), by striking The aggregate and inserting Except as
			 provided in paragraph (3), the aggregate; and
				(2)by adding at the
			 end of subsection (a) the following new paragraphs:
					
						(3)With the exception of defendants that are
				governmental entities, the liability cap under paragraph (2) shall be
				$275,000,000 if the accident or incident was proximately caused by gross
				negligence or willful misconduct of the defendant.
						(4)For purposes of paragraph (3), the
				term governmental entities includes Amtrak and any other entity
				which is wholly owned or operated by a governmental body or
				bodies.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be effective for any passenger rail accident or incident
			 occurring on or after September 12, 2008.
			
